Citation Nr: 1110007	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as chronic headaches. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, and from August 1975 to December 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2008 (headaches) and January 2009 (PTSD) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He most recently reported in July 2009 that he was retired.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for residuals of TBI, claimed as chronic headaches, to include as secondary to service-connected superficial fragment wounds of the left face is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire time on appeal, the Veteran's PTSD has been productive of not more than reduced reliability and productivity with "difficulty" in establishing and maintaining effective work and social relationships.




CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  A February 2009 RO inquiry to the Social Security Administration (SSA) reflected that the Veteran was not in receipt of benefits from the SSA.  Again, the Veteran most recently described himself as being retired.  Further, neither the Veteran, nor his representative, have identified any outstanding evidence that would be pertinent to this appeal.

Next, the Veteran was afforded VA examinations in February and December 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the December 2008 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 30 percent disabling.  Based on a review of the record, the Board finds that a 50 percent rating for PTSD is warranted throughout the entire appeal period. 

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general rating formula, a
30 percent evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating under DC 9411, the evidence must show that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

Significantly, the evidence of record demonstrates that the Veteran has difficulty in establishing effective work and social relationships.  Moreover, disturbances in motivation and mood have been shown. 

At an October 2007 VA treatment visit the Veteran reported a few friends. He indicated that he avoids social situations and crowds and felt depressed about his life in general.  His mood was reported as despondent.  The Veteran reported a history of multiple jobs over time.  At a February 2008 VA examination, the Veteran reported that he felt detached in personal relationships and wondered if his marriages had fallen apart because of his PTSD.  The Veteran reported having been married 3 times and living alone.  The Veteran noted a history of frequently changing jobs in the past because of his temper.  The Veteran indicated that he corresponded with a Vietnam veteran's group and attended meetings twice per year.  He stated that he did not belong to any other group in the community.  The Veteran reflected that his job performance had not been particularly compromised by his PTSD symptoms.  The VA examiner indicated that the Veteran's PTSD symptoms were consistently impairing his quality of life due to very disturbing frequent nightmares, and a tendency to become isolative from other people in his daily life, aside from work duties. 

A March 2008 VA treatment note indicated that the Veteran would leave the house once a day other than work or for exercise or to speak to someone.  A December 2008 VA examination reflected that he had acquired no friends in over 15 years and had no interest in developing social relationships.  He reported that he did not belong to any group in the community except to a Vietnam group in Indiana, but that he did not attend their meetings.  He indicated that he was socially isolated, although he maintained contact with his son and daughter-in-law on a weekly basis.  The VA examiner indicated that the Veteran had moderate to serious impairment in social and occupational functioning.  The VA examiner indicated that there was reduced reliability and productivity due to PTSD symptoms.  The VA examiner noted that this was due to irritability, problems with concentration/memorizing and following instructions. 

At a December 2008 VA treatment record, the Veteran reported that he spent most of his time in his home.  At a July 2009 VA treatment visit he reflected that he was getting along with his girlfriend.  An August 2009 VA treatment record noted that his mood was somewhat angry and depressed.  This record also indicated that the Veteran now referred to his girlfriend as his "fiancé."  He reported that he had twice daily contact with her (she apparently resides in the Philippines) and was moving in with his son in September to enable to save enough money to finance an extended trip to the Philippines to be with his fiancé.  

Based upon the above findings, the Board finds that the Veteran's disability more nearly approximates a 50 percent disability rating for his PTSD.  His history demonstrates "difficulty" in establishing and maintaining effective work and social relationships.  

Nevertheless, while the Veteran has "difficulty" in establishing and maintaining effective work and social relationships, the evidence fails to show that he suffered from occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent rating.  

In order to be assigned the next-higher 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The evidence of record does not demonstrate suicidal ideation.  For example, the Veteran reported at his February 2008 VA examination that he had never become suicidal.  Moreover, October 2007, July 2009, and August 2009 VA treatment records noted no suicidal ideation. 
Next, the evidence of record does not note that the Veteran experienced obsessional rituals.  The evidence also fails to show that his speech was intermittently illogic, obscure, or irrelevant.  For example, the Veteran's thought process was described as relevant and goal-directed at his February 2008 VA examination.  The December 2008 VA examination report similarly indicated that the Veteran's speech, thought process and thought content was unremarkable. 

Next, the objective evidence of record also fails to demonstrate near-continuous panic attacks or depression which affects his ability to function independently.  While the evidence shows significant anxiety and depression, the weight of evidence does not support a determination that they affect his ability to function independently.  For example, the February 2008 VA examiner noted that the Veteran was capable of managing any benefit payments in his own best interest.  The December 2008 VA examination report indicated that the Veteran was able to maintain minimum personal hygiene and had no trouble with activities of daily living.  This evidence does not support a rating in excess of 50 percent.

Further, even though the evidence of record additionally discussed his problems relating to others and significant social isolation, he does not appear to have impaired impulse control.  At his February 2008 VA examination, the Veteran reported that he felt irritable inside, but is generally able to control it.  The December 2008 VA examination report noted no reported history of violence or assaults.  The VA examiner indicated that the Veteran understood the outcome of his behavior and understood that he had a problem.  No inappropriate behavior was noted.  The VA examiner indicated that the Veteran had good impulse control. 

The evidence of record also does not demonstrate any spatial disorientation.  Rather, various VA outpatient treatment records and his December 2008 VA examination noted orientation within normal limits.  Moreover, although an August 2009 VA treatment record noted that the Veteran was somewhat disheveled in appearance, the weight of the competent medical evidence reflects normal personal appearance and hygiene.  For example, an August 2007 VA treatment record noted that the Veteran was reasonably neat and clean.  The December 2008 VA examination noted that he was casually dressed.  A July 2009 VA treatment record noted that he was pleasant and well-groomed.  The overall evidence of record demonstrates that the Veteran did not suffer from spatial disorientation or neglect his personal appearance and hygiene.

As previously discussed, the evidence reveals that he has difficulty in maintaining effective relationships.  Various treatment records indicate that the Veteran has been married numerous times.  However, VA treatment records indicate that the Veteran has a fiancé.  See July 2009 VA treatment record.  Moreover, other treatment records confirm that he has some friends, although limited, and was in contact with his son and daughter-in-law.  These findings are consistent with a 50 percent rating ("difficulty" in establishing and maintaining effective relationships) but not a 70 percent rating (an "inability" to establish and maintain effective relationships).  

In concluding that a disability rating in excess of 50 percent is not warranted the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned in his various VA outpatient treatment records and at his VA examinations. GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the February 2008 VA examination revealed a GAF score of 60.  His December 2008 VA examination revealed a GAF score of 55.  VA treatment records during the appeal period do not reflect additional GAF scores. 

Therefore, the GAF scores referable to the Veteran's PTSD range essentially from 55 to 60.  In this regard, GAF, scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Here the GAF scores reflecting moderate symptoms are consistent with a 50 percent rating, but no higher.  The evidence demonstrates that the Veteran has few friends and has difficulty in social and occupational functioning.  
Based on an evaluation of all the evidence of record, and irrespective of whether the individual criteria for a 70 percent have been met, the Board finds that the Veteran's PTSD signs and symptoms are consistent with 'difficulty' in establishing and maintaining effective relationships, but not an 'inability' to do so.

With respect to his claim, the Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a rating of 50 percent, but not more, is warranted for the disability on appeal.  
The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's PTSD disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating, but no more, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran attributes his headaches to an in-service land mine explosion.  

The Board notes that the available service treatment records confirm, that in July 1968, the Veteran sought treatment after a vehicle he was riding in hit a mine.  Treatment reports indicate that the Veteran was thrown 10 feet from the force of the explosion.  The Veteran has been service-connected for a superficial fragment wound of the left face and tinnitus, secondary to this land mine explosion.  The available records however, are silent as to the Veteran's claim of suffering from headaches due to this in-service injury.  A separation examination in May 1970, from his first period of service, indicates a normal clinical evaluation of his head.  The Veteran denied frequent or severe headaches in a report of medical history at that time.  

The Board has considered a January 2008 VA examination undertaken to evaluate the Veteran's assertions that his chronic headaches were related to his in-service accident.  The VA examiner indicated that he was unable to provide a medical question without resorting to speculation.  His rationale was based on the fact that the claims file showed no complaints or treatment for headaches and review of VA medical records showed no treatment or diagnosis of headaches.  The VA examiner indicated that a referral to social service/mental health was requested for possible TBI evaluation.  There is no indication that the TBI evaluation was accomplished.   Such begs the question as to whether the Veteran's examination for TBI (claimed as headaches) is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Post-service VA and private treatment records reflect reports of a history of chronic headaches in a July 2007 VA treatment record.  At the present time, it is unclear whether any headache disorder or TBI exists that is related to his active service, to include the mine explosion that resulted in his service-connected superficial fragment wound of the left face.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained as a result of a July 1968 mine explosion.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the July 1968 in-service mine explosion, which resulted in multiple superficial shell fragment wounds of the face.  The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairment, including, but not limited to headaches are related to the injury in service.  The examiner's attention is directed to the service treatment records, post-service medical records and the arguments by the Veteran and his representative.  

A complete rationale for all conclusions must be included in the report provided.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


